DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 26, 2019, November 18, 2019, March 22, 2021 and June 29, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a current control device configured to control an electric current…” in claim 1.
Such claim limitation(s) is/are: “the plug-in module communication device is configured to receive a first signal…”in claim 2.
Such claim limitation(s) is/are: “the plug-in module communication device is configured to convert the first signal…”in claim 3.
Such claim limitation(s) is/are: “the plug-in module communication device is configured to relay the second signal…”in claim 4.
Such claim limitation(s) is/are: “the signal control device unit is being configured to receive the second signal…”in claim 6.
Such claim limitation(s) is/are: “the signal control device is configured to switch the second signal…”in claim 7.
Such claim limitation(s) is/are: “the signal control device is configured to switch the second signal…”in claims 9 and 10.
Such claim limitation(s) is/are: “the plug-in module communication device is configured to establish a communication connection with the power tool communication device…”in claim 11.
Such claim limitation(s) is/are: “the plug-in module communication device is configured to establish a direct communication connection with the power tool communication device…”in claim 12.
Such claim limitation(s) is/are: “the plug-in module communication device is configured to establish an indirect communication connection with the power tool communication device…”in claim 13.
Such claim limitation(s) is/are: “the sensor module is configured to establish a detachable connection to a vacuum hose…”in claim 15.
Such claim limitation(s) is/are: “the sensor is configured to detect operating states of the power tool …”in claim 16.
Such claim limitation(s) is/are: “the sensor is configured to transmit the operating states in a wired manner…”in claim 16.
Such claim limitation(s) is/are: “the sensor module communication device is configured to transmit a first signal…”in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the connection between the vacuum device network socket and the plug-in module. There are no structural limitations in 
Claim 1 also discloses that the current control device controls an electric current between the plug-in module and the vacuum device. However, it is unclear what current is being controlled that exists between the plug-in module and the vacuum device. Did the applicant mean to disclose that it controls the current in the vacuum device? Or that it controls the current in the plug-in module? Or that it controls the current in some other device, like the external communication device?
Claim 6 recites the limitation "the second signal" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8 and 11-16 are rejected As Best Understood under 35 U.S.C. 102(a)(1) as being anticipated by Loveless et al. (2009/0241283)
In reference to claim 1, As Best Understood, Loveless et al. disclose a system comprising: a vacuum device (50, Figure 3) having a vacuum device housing (outer housing of 50) and at least one vacuum device network socket (66) is attached to the vacuum device housing (Figure 3) and a plug-in module (70) having a plug-in module communication device (at 66a and/or at 74), an electrical plug-in module network plug device (78), and a current control device (“current sensor” 102, see Paragraphs 29 and 

In reference to claim 2, Loveless et al. disclose that the plug-in module communication device is configured to receive a first signal (a signal indicating that the “power tool” has been turned on, see Paragraph 29) from at least one external communication device (“power tool”, see Paragraph 29), the first signal being a communication signal (Paragraph 29). 

In reference to claim 3, Loveless et al. disclose that the plug-in module communication device (at 74) is configured to convert the first signal (signal received from the power tool) into a second signal (signal sent to vacuum via cable 74), the second signal being an electric signal (Paragraph 30). 

In reference to claim 5, Loveless et al. disclose that the plug-in module is detachably connectable (by connector 78) to the at least one vacuum device network socket (66, Figure 1 and Paragraph 29).
In reference to claim 6, Loveless et al. disclose that the current control device comprises a signal control device (122) and an electric load (formed as the output, see Paragraph 43), the signal control device unit (122) being configured to receive the second signal (Paragraphs 43-46).



In reference to claim 11, Loveless et al. disclose a power tool (grinder) having a power tool communication device (power cable 82), the power tool being at least one of handheld power tool and a stationary power tool (Paragraphs 29 and 30), wherein the plug-in module communication device is configured to establish a communication connection with the power tool communication device (Paragraphs 29 and 30).

In reference to claim 12, Loveless et al. disclose that the plug-in module communication device is configured to establish a direct communication connection with the power tool communication device (Paragraphs 29 and 30). 

In reference to claim 13, Loveless et al. disclose that the plug-in module communication device is additionally configured to establish an indirect communication connection with the power tool communication device via an external communication device (at 66a). Note; this occurs when the power tool is connected to socket (58) instead of socket (86, 

In reference to claim 14, Loveless et al. disclose a sensor module (within 70) having a sensor module communication device (at 66a or at 122) and a sensor (102, Paragraph 29).
In reference to claim 15, Loveless et al. disclose that the sensor module is configured to establish a detachable connection (with 78) to a vacuum hose (not shown but described in Paragraph 46) of the vacuum device (50, see Paragraph 46 and claim 10).

In reference to claim 16, Loveless et al. disclose that the sensor (102) is configured to detect operating states (on or off) of the power tool (Paragraph 32), the vacuum hose is connected to the power tool (claim 10), the sensor is configured to transmit the operating states in a wired manner (see operational wired circuits in Figures 6 and 7) to the sensor module communication device (at 122) and the sensor module communication device is configured to transmit a first signal (i.e. the operating status) to the plug-in module (70, see Paragraphs 40-41, 43-49 and 51).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8-10 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Loveless et al. (2009/0241283) in view of Karcher (DE102010040336, translation included herewith). 

In reference to claim 4, Loveless et al. disclose the claimed invention as previously mentioned above, but lack, that the plug-in module communication device is configured to relay the second signal in a wired manner to the current control device. However, 
Karcher teaches that it is old and well known in the art at the time the invention was made to provide a communication device (14) that is configured to relay a second signal in a wired manner (with signal line 46) to a current control device (48, see Paragraph 46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Loveless et al., with the known technique of providing a communication device configured to relay a second signal in a wired manner, as taught by Karcher, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device where the electrical connection between terminals can be prepared or interrupted as needed by the user during normal operation thereby increasing the operating efficiency of the device. 

In further reference to claim 8, Loveless et al. disclose that the plug-in module comprises at least one plug-in module network socket (86) and the current control device (“current sensor” 102, see Paragraphs 29 and 32) comprises a switching device (178), the plug-in module is detachably connectable to an external network socket (with arguendo that Loveless et al. lack providing that, the power supply cable of the vacuum device is detachably connectable to the at least one plug-in module network socket than Karcher is used for such a teaching. Karcher teaches that it is old and well known in the art at the time the invention was made to provide a power supply cable (86) of a vacuum device is detachably connectable to the at least one plug-in module (102) network socket (at 110, Figures 2 and 3 and Paragraph 69). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Loveless et al., with the known technique of providing a power supply cable of a vacuum device is detachably connectable to the at least one plug-in module network socket, as taught by Karcher, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which can switch the vacuum on or off regardless of whether the external communication device is being operated. 

In reference to claim 9, Karcher discloses that a signal control device (102) is configured to switch a second signal to a switching device (48) in response to the power supply cable of the vacuum device being connected to the at least one plug-in module network socket (at 110 and Paragraph 67) and Loveless et al. previously showed the plug-in module (70) can be connected to the external network socket (66, Figure 3). 

In reference to claim 10, Loveless et al. as modified by Karcher provide that the switching device (48, as taught by Karcher) is configured to receive the second signal (signal from 44, see Figure 1 of Karcher) and to switch a wired connection (at 50 and/or 
Allowable Subject Matter
Claim 7, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The examiner notes that claims 1 and 6 also need to be rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a system including a vacuum. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing that the, signal control device is configured to switch the second signal to the electric load and the electric load is configured to receive the second signal and convert the second signal into a third signal and relay the third signal to the electrical plug-in module network plug device unit (as in claim 7), together in combination with the rest of the limitations of the independent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Valentini (2016/0100724) discloses a vacuum cleaner (1) having a socket (32) for receiving the power line (20) of a power tool (2, Paragraph 61), a current sensor (i.e. Hall-Effect sensor, Paragraphs 33 and 77), wherein a data communication link (14) is provided for sending information regarding the tool and/or its use . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723